

	

		II

		109th CONGRESS

		1st Session

		S. 1897

		IN THE SENATE OF THE UNITED STATES

		

			October 19, 2005

			Mr. Corzine (for himself

			 and Mr. Dodd) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Forest and Rangeland Renewable Resources

		  Planning Act of 1974 and related laws to strengthen the protection of native

		  biodiversity and ban clearcutting on Federal land, and to designate certain

		  Federal land as Ancient forests, roadless areas, watershed protection areas,

		  and special areas where logging and other intrusive activities are

		  prohibited.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the Act to Save America’s

			 Forests.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings and purposes.

					TITLE I—Land management

					Sec. 101. Committee of scientists.

					Sec. 102. Continuous forest inventory.

					Sec. 103. Administration and management.

					Sec. 104. Conforming amendments.

					TITLE II—Protection for Ancient forests, roadless areas,

				watershed protection areas, and special areas

					Sec. 201. Findings.

					Sec. 202. Definitions.

					Sec. 203. Designation of special areas.

					Sec. 204. Restrictions on management activities in Ancient

				forests, roadless areas, watershed protection areas, and special

				areas.

					TITLE III—Effective date

					Sec. 301. Effective date.

					Sec. 302. Effect on existing contracts.

					Sec. 303. Wilderness Act exclusion.

					TITLE IV—Giant Sequoia National Monument

					Sec. 401. Findings.

					Sec. 402. Definitions.

					Sec. 403. Additions to Giant Sequoia National

				Monument.

					Sec. 404. Transfer of administrative jurisdiction over the

				Giant Sequoia National Monument.

					Sec. 405. Additions to the Sierra National Forest and Inyo

				National Forest.

					Sec. 406. Authorization of appropriations.

				

			2.Findings and

			 purposes

			(a)FindingsCongress

			 finds that—

				(1)Federal agencies

			 that permit clearcutting and other forms of even-age logging operations include

			 the Forest Service, the United States Fish and Wildlife Service, and the Bureau

			 of Land Management;

				(2)clearcutting and

			 other forms of even-age logging operations cause substantial alterations in

			 native biodiversity by—

					(A)emphasizing the

			 production of a limited number of commercial species, and often only a single

			 species, of trees on each site;

					(B)manipulating the

			 vegetation toward greater relative density of the commercial species;

					(C)suppressing

			 competing species; and

					(D)requiring the

			 planting, on numerous sites, of a commercial strain of the species that reduces

			 the relative diversity of other genetic strains of the species that were

			 traditionally located on the same sites;

					(3)clearcutting and

			 other forms of even-age logging operations—

					(A)frequently lead

			 to the death of immobile species and the very young of mobile species of

			 wildlife; and

					(B)deplete the

			 habitat of deep-forest species of animals, including endangered species and

			 threatened species;

					(4)(A)clearcutting and other

			 forms of even-age logging operations—

						(i)expose the soil to direct sunlight

			 and the impact of precipitation;

						(ii)disrupt the soil surface;

						(iii)compact organic layers;

			 and

						(iv)disrupt the run-off restraining

			 capabilities of roots and low-lying vegetation, resulting in soil erosion, the

			 leaching of nutrients, a reduction in the biological content of soil, and the

			 impoverishment of soil; and

						(B)all of the consequences described in

			 subparagraph (A) have a long-range deleterious effect on all land resources,

			 including timber production;

					(5)clearcutting and

			 other forms of even-age logging operations aggravate global climate change

			 by—

					(A)decreasing the

			 capability of the soil to retain carbon; and

					(B)during the

			 critical periods of felling and site preparation, reducing the capacity of the

			 biomass to process and to store carbon, with a resultant loss of stored carbon

			 to the atmosphere;

					(6)clearcutting and

			 other forms of even-age logging operations render soil increasingly sensitive

			 to acid deposits by causing a decline of soil wood and coarse woody

			 debris;

				(7)a decline of

			 solid wood and coarse woody debris reduces the capacity of soil to retain water

			 and nutrients, which in turn increases soil heat and impairs soil’s ability to

			 maintain protective carbon compounds on the soil surface;

				(8)clearcutting and

			 other forms of even-age logging operations result in—

					(A)increased stream

			 sedimentation and the silting of stream bottoms;

					(B)a decline in

			 water quality;

					(C)the impairment of

			 life cycles and spawning processes of aquatic life from benthic organisms to

			 large fish; and

					(D)as a result of

			 the effects described in subparagraphs (A) through (C), a depletion of the

			 sport and commercial fisheries of the United States;

					(9)clearcutting and

			 other forms of even-age management of Federal forests disrupt natural

			 disturbance regimes that are critical to ecosystem function;

				(10)clearcutting and

			 other forms of even-age logging operations increase harmful edge effects,

			 including—

					(A)blowdowns;

					(B)invasions by weed

			 species; and

					(C)heavier losses to

			 predators and competitors;

					(11)by reducing the

			 number of deep, canopied, variegated, permanent forests, clearcutting and other

			 forms of even-age logging operations—

					(A)limit areas where

			 the public can satisfy an expanding need for recreation; and

					(B)decrease the

			 recreational value of land;

					(12)clearcutting and

			 other forms of even-age logging operations replace forests described in

			 paragraph (11) with a surplus of clearings that grow into relatively

			 impenetrable thickets of saplings, and then into monoculture tree

			 plantations;

				(13)because of the

			 harmful and, in many cases, irreversible, damage to forest species and forest

			 ecosystems caused by logging of Ancient and roadless forests, clearcutting, and

			 other forms of even-age management, it is important that these practices be

			 halted based on the precautionary principle;

				(14)human beings

			 depend on native biological resources, including plants, animals, and

			 micro-organisms—

					(A)for food,

			 medicine, shelter, and other important products; and

					(B)as a source of

			 intellectual and scientific knowledge, recreation, and aesthetic

			 pleasure;

					(15)alteration of

			 native biodiversity has serious consequences for human welfare, as the United

			 States irretrievably loses resources for research and agricultural, medicinal,

			 and industrial development;

				(16)alteration of

			 biodiversity in Federal forests adversely affects the functions of ecosystems

			 and critical ecosystem processes that—

					(A)moderate

			 climate;

					(B)govern nutrient

			 cycles and soil conservation and production;

					(C)control pests and

			 diseases; and

					(D)degrade wastes

			 and pollutants;

					(17)(A)clearcutting and other

			 forms of even-age management operations have significant deleterious effects on

			 native biodiversity, by reducing habitat and food for cavity-nesting birds and

			 insectivores such as the 3-toed woodpecker and hairy woodpecker and for

			 neotropical migratory bird species; and

					(B)the reduction in habitat and food

			 supply could disrupt the lines of dependency among species and their food

			 resources and thereby jeopardize critical ecosystem function, including

			 limiting outbreaks of destructive insect populations; for example—

						(i)the 3-toed woodpecker requires

			 clumped snags in spruce-fir forests, and 99 percent of its winter diet is

			 composed of insects, primarily spruce beetles; and

						(ii)a 3-toed woodpecker can consume as

			 much as 26 percent of the brood of an endemic population of spruce bark beetle

			 and reduce brood survival of the population by 70 to 79 percent;

						(18)the harm of

			 clearcutting and other forms of even-age logging operations on the natural

			 resources of the United States and the quality of life of the people of the

			 United States is substantial, severe, and avoidable;

				(19)by substituting

			 selection management, as required by this Act, for clearcutting and other forms

			 of even-age logging operations, the Federal agencies involved with those

			 logging operations would substantially reduce devastation to the environment

			 and improve the quality of life of the people of the United States;

				(20)selection

			 management—

					(A)retains natural

			 forest structure and function;

					(B)focuses on

			 long-term rather than short-term management;

					(C)works with,

			 rather than against, the checks and balances inherent in natural processes;

			 and

					(D)permits the

			 normal, natural processes in a forest to allow the forest to go through the

			 natural stages of succession to develop a forest with old growth ecological

			 functions;

					(21)by protecting

			 native biodiversity, as required by this Act, Federal agencies would maintain

			 vital native ecosystems and improve the quality of life of the people of the

			 United States;

				(22)selection

			 logging—

					(A)is more job

			 intensive, and therefore provides more employment than clearcutting and other

			 forms of even-age logging operations to manage the same quantity of timber

			 production; and

					(B)produces higher

			 quality sawlogs than clearcutting and other forms of even-age logging

			 operations; and

					(23)the judicial

			 remedies available to enforce Federal forest laws are inadequate, and should be

			 strengthened by providing for injunctions, declaratory judgments, statutory

			 damages, and reasonable costs of suit.

				(b)PurposeThe

			 purpose of this Act is to conserve native biodiversity and protect all native

			 ecosystems on all Federal land against losses that result from—

				(1)clearcutting and

			 other forms of even-age logging operations; and

				(2)logging in

			 Ancient forests, roadless areas, watershed protection areas, and special

			 areas.

				ILand

			 management

			101.Committee of

			 scientistsSection 6 of the

			 Forest and Rangeland Renewable Resources

			 Planning Act of 1974 (16 U.S.C. 1604) is amended by

			 striking subsection (h) and inserting the following:

				

					(h)Committee of

				scientists

						(1)In

				generalTo carry out subsection (g), the Secretary shall appoint

				a committee composed of scientists—

							(A)who are not

				officers or employees of the Forest Service, of any other public entity, or of

				any entity engaged in whole or in part in the production of wood or wood

				products;

							(B)not more than

				one-third of whom have contracted with or represented any entity described in

				subparagraph (A) during the 5-year period ending on the date of the proposed

				appointment to the committee; and

							(C)not more than

				one-third of whom are foresters.

							(2)Qualifications

				of forestersA forester appointed to the committee shall be an

				individual with—

							(A)extensive

				training in conservation biology; and

							(B)field experience

				in selection management.

							(3)DutiesThe

				committee shall provide scientific and technical advice and counsel on proposed

				guidelines and procedures and all other issues involving forestry and native

				biodiversity to promote an effective interdisciplinary approach to forestry and

				native biodiversity.

						(4)TerminationThe

				committee shall terminate on the date that is 10 years after the date of

				enactment of the Act to Save America’s

				Forests.

						.

			102.Continuous

			 forest inventory

				(a)In

			 generalNot later than 2 years after the date of enactment of

			 this Act, each of the Chief of the Forest Service, the Director of the United

			 States Fish and Wildlife Service, and the Director of the Bureau of Land

			 Management (referred to individually as an agency head) shall

			 prepare a continuous inventory of forest land administered by those agency

			 heads, respectively.

				(b)RequirementsA

			 continuous forest inventory shall constitute a long-term monitoring and

			 inventory system that—

					(1)is contiguous

			 throughout affected Federal forest land; and

					(2)is based on a set

			 of permanent plots that are inventoried every 10 years to—

						(A)assess the

			 impacts that human activities are having on management of the ecosystem;

						(B)gauge—

							(i)floristic and

			 faunistic diversity, abundance, and dominance; and

							(ii)economic and

			 social value; and

							(C)monitor changes

			 in the age, structure, and diversity of species of trees and other

			 vegetation.

						(c)Decennial

			 inventoriesEach decennial inventory under subsection (b)(2)

			 shall be completed not more than 60 days after the date on which the inventory

			 is begun.

				(d)National

			 Academy of SciencesIn preparing a continuous forest inventory,

			 an agency head may use the services of the National Academy of Sciences

			 to—

					(1)develop a system

			 for the continuous forest inventory by which certain guilds or indicator

			 species are measured; and

					(2)identify any

			 changes to the continuous forest inventory that are necessary to ensure that

			 the continuous forest inventory is consistent with the most accurate scientific

			 methods.

					(e)Whole-System

			 measuresAt the end of each forest planning period, an agency

			 head shall document whole-system measures that will be taken as a result of a

			 decennial inventory.

				(f)Public

			 availabilityResults of a continuous forest inventory shall be

			 made available to the public without charge.

				103.Administration

			 and managementThe

			 Forest and Rangeland Renewable Resources

			 Planning Act of 1974 is amended by adding after section 6

			 (16 U.S.C.

			 1604) the following:

				

					6A.Conservation of

				native biodiversity; selection logging; prohibition of clearcutting

						(a)ApplicabilityThis

				section applies to the administration and management of—

							(1)National Forest

				System land, under this Act;

							(2)Federal land,

				under the Federal Land Policy and Management

				Act of 1976 (43 U.S.C. 1701 et seq.); and

							(3)National Wildlife

				Refuge System land, under the National Wildlife Refuge System Administration

				Act of 1966 (16

				U.S.C. 668dd et seq.).

							(b)Native

				biodiversity in forested areasThe Secretary shall provide for

				the conservation or restoration of native biodiversity in each stand and each

				watershed throughout each forested area, except during the extraction stage of

				authorized mineral development or during authorized construction projects, in

				which cases the Secretary shall conserve native biodiversity to the maximum

				extent practicable.

						(c)Restriction on

				use of certain logging practices

							(1)DefinitionsIn

				this subsection:

								(A)Age

				diversityThe term age diversity means the naturally

				occurring range and distribution of age classes within a given species.

								(B)Basal

				areaThe term basal area means the area of the cross

				section of a tree stem, including the bark, at 4.5 feet above the

				ground.

								(C)ClearcuttingThe

				term clearcutting means an even-age logging operation that removes

				all of the trees over a considerable portion of a stand at 1 time.

								(D)ConservationThe

				term conservation means protective measures for maintaining native

				biodiversity and active and passive measures for restoring diversity through

				management efforts, in order to protect, restore, and enhance as much of the

				variety of species and communities as practicable in abundances and

				distributions that provide for their continued existence and normal

				functioning, including the viability of populations throughout their natural

				geographic distributions.

								(E)Even-age

				logging operation

									(i)In

				generalThe term even-age logging operation means a

				logging activity that—

										(I)creates a

				clearing or opening that exceeds 1/5 acre;

										(II)creates a stand

				in which the majority of trees are within 10 years of the same age; or

										(III)within a period

				of 30 years, cuts or removes more than the lesser of—

											(aa)the growth of

				the basal area of all tree species (not including a tree of a non-native

				invasive tree species or an invasive plantation species) in a stand; or

											(bb)20

				percent of the basal area of a stand.

											(ii)InclusionThe

				term even-age logging operation includes the application of

				clearcutting, high grading, seed-tree cutting, shelterwood cutting, or any

				other logging method in a manner inconsistent with selection management.

									(iii)ExclusionThe

				term even-age logging operation does not include the cutting or

				removal of—

										(I)a tree of a

				non-native invasive tree species; or

										(II)an invasive

				plantation species, if native longleaf pine are planted in place of the removed

				invasive plantation species.

										(F)Genetic

				diversityThe term genetic diversity means the

				differences in genetic composition within and among populations of a

				species.

								(G)High

				gradingThe term high grading means the removal of

				only the larger or more commercially valuable trees in a stand, resulting in an

				alteration in the natural range of age diversity or species diversity in the

				stand.

								(H)Invasive

				plantation speciesThe term invasive plantation

				species means a loblolly pine or slash pine that was planted or managed

				by the Forest Service or any other Federal agency as part of an even-aged

				monoculture tree plantation.

								(I)Native

				biodiversity

									(i)In

				generalThe term native biodiversity means—

										(I)the full range of

				variety and variability within and among living organisms; and

										(II)the ecological

				complexes in which the living organisms would have occurred (including

				naturally occurring disturbance regimes) in the absence of significant human

				impact.

										(ii)InclusionsThe

				term native biodiversity includes diversity—

										(I)within a species

				(including genetic diversity, species diversity, and age diversity);

										(II)within a

				community of species;

										(III)between

				communities of species;

										(IV)within a

				discrete area, such as a watershed;

										(V)along a vertical

				plane from ground to sky, including application of the plane to all the other

				types of diversity; and

										(VI)along the

				horizontal plane of the land surface, including application of the plane to all

				the other types of diversity.

										(J)Non-native

				invasive tree species

									(i)In

				generalThe term non-native invasive tree species

				means a species of tree not native to North America.

									(ii)InclusionsThe

				term non-native invasive tree species includes—

										(I)Australian pine

				(Casaurina equisetifolia);

										(II)Brazilian pepper

				(Schinus terebinthifolius);

										(III)Common

				buckthorn (Rhamnus cathartica);

										(IV)Eucalyptus

				(Eucalyptus globulus);

										(V)Glossy buckthorn

				(Rhamnus frangula);

										(VI)Melaleuca

				(Melaleuca quinquenervia);

										(VII)Norway maple

				(Acer platanoides);

										(VIII)Princess tree

				(Paulownia tomentosa);

										(IX)Salt cedar

				(Tamarix species);

										(X)Silk tree

				(Albizia julibrissin);

										(XI)Strawberry guava

				(Psidium cattleianum);

										(XII)Tree-of-heaven

				(Ailanthus altissima);

										(XIII)Velvet tree

				(Miconia calvescens); and

										(XIV)White poplar

				(Populus alba).

										(K)Seed-tree

				cutThe term seed-tree cut means an even-age logging

				operation that leaves a small minority of seed trees in a stand for any period

				of time.

								(L)Selection

				management

									(i)In

				generalThe term selection management means a method

				of logging that emphasizes the periodic, individual selection and removal of

				varying size and age classes of the weaker, nondominant cull trees in a stand

				and leaves uncut the stronger dominant trees to survive and reproduce, in a

				manner that works with natural forest processes and—

										(I)ensures the

				maintenance of continuous high forest cover where high forest cover naturally

				occurs;

										(II)ensures the

				maintenance or natural regeneration of all native species in a stand;

										(III)ensures the

				growth and development of trees through a range of diameter or age classes to

				provide a sustained yield of forest products including clean water, rich soil,

				and native plants and wildlife; and

										(IV)ensures that

				some dead trees, standing and downed, shall be left in each stand where

				selection logging occurs, to fulfill their necessary ecological functions in

				the forest ecosystem, including providing elemental and organic nutrients to

				the soil, water retention, and habitat for endemic insect species that provide

				the primary food source for predators (including various species of amphibians

				and birds, such as cavity nesting woodpeckers).

										(ii)Exclusion

										(I)In

				generalSubject to subclause (II), the term selection

				management does not include an even-age logging operation.

										(II)Felling age;

				native biodiversitySubclause (I) does not—

											(aa)establish a

				150-year projected felling age as the standard at which individual trees in a

				stand are to be cut; or

											(bb)limit native

				biodiversity to that which occurs within the context of a 150-year projected

				felling age.

											(M)Shelterwood

				cutThe term shelterwood cut means an even-age

				logging operation that leaves—

									(i)a

				minority of the stand (larger than a seed-tree cut) as a seed source; or

									(ii)a protection

				cover remaining standing for any period of time.

									(N)Species

				diversityThe term species diversity means the

				richness and variety of native species in a particular location.

								(O)StandThe

				term stand means a biological community of trees on land described

				in subsection (a), comprised of not more than 100 contiguous acres with

				sufficient identity of 1 or more characteristics (including location,

				topography, and dominant species) to be managed as a unit.

								(P)Timber

				purpose

									(i)In

				generalThe term timber purpose means the use, sale,

				lease, or distribution of trees, including the felling of trees or portions of

				trees.

									(ii)ExceptionThe

				term timber purpose does not include the felling of trees or

				portions of trees to create land space for a Federal administrative

				structure.

									(Q)Within-community

				diversityThe term within-community diversity means

				the distinctive assemblages of species and ecological processes that occur in

				various physical settings of the biosphere and distinct locations.

								(2)Prohibition of

				clearcutting and other forms of even-age logging operationsNo

				clearcutting or other form of even-age logging operation shall be permitted in

				any stand or watershed.

							(3)Management of

				native biodiversityOn each stand on which an even-age logging

				operation has been conducted on or before the date of enactment of this

				section, and on each deforested area managed for timber purposes on or before

				the date of enactment of this section, excluding areas occupied by existing

				buildings, the Secretary shall—

								(A)prescribe a shift

				to selection management; or

								(B)cease managing

				the stand for timber purposes, in which case the Secretary shall—

									(i)undertake an

				active restoration of the native biodiversity of the stand; or

									(ii)permit the stand

				to regain native biodiversity.

									(4)Enforcement

								(A)FindingCongress

				finds that all people of the United States are injured by actions on land to

				which subsection (g)(3)(B) and this subsection applies.

								(B)PurposeThe

				purpose of this paragraph is to foster the widest and most effective possible

				enforcement of subsection (g)(3)(B) and this subsection.

								(C)Federal

				enforcementThe Secretary of Agriculture, the Secretary of the

				Interior, and the Attorney General shall enforce subsection (g)(3)(B) and this

				subsection against any person that violates 1 or more of those

				provisions.

								(D)Citizen

				suits

									(i)In

				generalA citizen harmed by a violation of subsection (g)(3)(B)

				or this subsection may bring a civil action in United States district court for

				a declaratory judgment, a temporary restraining order, an injunction, statutory

				damages, or other remedy against any alleged violator, including the United

				States.

									(ii)Judicial

				reliefIf a district court of the United States determines that a

				violation of subsection (g)(3)(B) or this subsection has occurred, the district

				court—

										(I)shall impose a

				damage award of not less than $5,000;

										(II)may issue 1 or

				more injunctions or other forms of equitable relief; and

										(III)shall award to

				the plaintiffs reasonable costs of bringing the action, including attorney’s

				fees, witness fees, and other necessary expenses.

										(iii)Standard of

				proofThe standard of proof in all actions under this

				subparagraph shall be the preponderance of the evidence.

									(iv)TrialA

				trial for any action under this subsection shall be de novo.

									(E)Payment of

				damages

									(i)Non-federal

				violatorA damage award under subparagraph (D)(ii) shall be paid

				to the Treasury by a non-Federal violator or violators designated by the

				court.

									(ii)Federal

				violator

										(I)In

				generalNot later than 40 days after the date on which judgment

				is rendered, a damage award under subparagraph (D)(ii) for which the United

				States is determined to be liable shall be paid from the Treasury, as provided

				under section 1304 of title 31, United States Code, to the person or persons

				designated to receive the damage award.

										(II)Use of damage

				awardA damage award described under subclause (I) shall be used

				by the recipient to protect or restore native biodiversity on Federal land or

				on land adjoining Federal land.

										(III)Court

				costsAny award of costs of litigation and any award of attorney

				fees shall be paid by a Federal violator not later than 40 days after the date

				on which judgment is rendered.

										(F)Waiver of

				sovereign immunity

									(i)In

				generalThe United States (including agents and employees of the

				United States) waives its sovereign immunity in all respects in all actions

				under subsection (g)(3)(B) and this subsection.

									(ii)NoticeNo

				notice is required to enforce this

				subsection.

									.

			104.Conforming

			 amendmentsSection 6(g)(3) of

			 the Forest and Rangeland Renewable Resource Planning Act of 1974

			 (16 U.S.C.

			 1604(g)(3)) is amended—

				(1)in subparagraph

			 (D), by inserting and after the semicolon at the end;

				(2)in subparagraph

			 (E), by striking ; and and inserting a period; and

				(3)by striking

			 subparagraph (F).

				IIProtection for

			 Ancient forests, roadless areas, watershed protection areas, and special

			 areas

			201.FindingsCongress finds that—

				(1)unfragmented

			 forests on Federal land, unique and valuable assets to the general public, are

			 damaged by extractive logging;

				(2)less than 10

			 percent of the original unlogged forests of the United States remain, and the

			 vast majority of the remnants of the original forests of the United States are

			 located on Federal land;

				(3)large,

			 unfragmented forest watersheds provide high-quality water supplies for

			 drinking, agriculture, industry, and fisheries across the United States;

				(4)the most recent

			 scientific studies indicate that several thousand species of plants and animals

			 are dependent on large, unfragmented forest areas;

				(5)many neotropical

			 migratory songbird species are experiencing documented broad-scale population

			 declines and require large, unfragmented forests to ensure their

			 survival;

				(6)destruction of

			 large-scale natural forests has resulted in a tremendous loss of jobs in the

			 fishing, hunting, tourism, recreation, and guiding industries, and has

			 adversely affected sustainable nontimber forest products industries such as the

			 collection of mushrooms and herbs;

				(7)extractive

			 logging programs on Federal land are carried out at enormous financial costs to

			 the Treasury and taxpayers of the United States;

				(8)Ancient forests

			 continue to be threatened by logging and deforestation and are rapidly

			 disappearing;

				(9)Ancient forests

			 help regulate atmospheric balance, maintain biodiversity, and provide valuable

			 scientific opportunity for monitoring the health of the planet;

				(10)prohibiting

			 extractive logging in the Ancient forests would create the best conditions for

			 ensuring stable, well distributed, and viable populations of the northern

			 spotted owl, marbled murrelet, American marten, and other vertebrates,

			 invertebrates, vascular plants, and nonvascular plants associated with those

			 forests;

				(11)prohibiting

			 extractive logging in the Ancient forests would create the best conditions for

			 ensuring stable, well distributed, and viable populations of anadromous

			 salmonids, resident salmonids, and bull trout;

				(12)roadless areas

			 are de facto wilderness that provide wildlife habitat and recreation;

				(13)large

			 unfragmented forests, contained in large part on roadless areas on Federal

			 land, are among the last refuges for native animal and plant biodiversity, and

			 are vital to maintaining viable populations of threatened, endangered,

			 sensitive, and rare species;

				(14)roads cause soil

			 erosion, disrupt wildlife migration, and allow nonnative species of plants and

			 animals to invade native forests;

				(15)the mortality

			 and reproduction patterns of forest dwelling animal populations are adversely

			 affected by traffic-related fatalities that accompany roads;

				(16)the exceptional

			 recreational, biological, scientific, or economic assets of certain special

			 forested areas on Federal land are valuable to the public of the United States

			 and are damaged by extractive logging;

				(17)in order to

			 gauge the effectiveness and appropriateness of current and future resource

			 management activities, and to continue to broaden and develop our understanding

			 of silvicultural practices, many special forested areas need to remain in a

			 natural, unmanaged state to serve as scientifically established baseline

			 control forests;

				(18)certain special

			 forested areas provide habitat for the survival and recovery of endangered and

			 threatened plant and wildlife species, such as grizzly bears, spotted owls,

			 Pacific salmon, and Pacific yew, that are harmed by extractive logging;

				(19)many special

			 forested areas on Federal land are considered sacred sites by native peoples;

			 and

				(20)as a legacy for

			 the enjoyment, knowledge, and well-being of future generations, provisions must

			 be made for the protection and perpetuation of the Ancient forests, roadless

			 areas, watershed protection areas, and special areas of the United

			 States.

				202.DefinitionsIn this title:

				(1)Ancient

			 forestThe term Ancient forest means—

					(A)the northwest

			 Ancient forests, including—

						(i)Federal land

			 identified as late-successional reserves, riparian reserves, and key watersheds

			 under the heading Alternative 1 of the report entitled

			 Final Supplemental Environmental Impact Statement on Management of

			 Habitat for Late-Successional and Old-Growth Forest Related Species Within the

			 Range of the Northern Spotted Owl, Vol. I., and dated February 1994;

			 and

						(ii)Federal land

			 identified by the term medium and large conifer multi-storied, canopied

			 forests as defined in the report described in clause (i);

						(B)the eastside

			 Cascade Ancient forests, including—

						(i)Federal land

			 identified as Late-Succession/Old-growth Forest (LS/OG) depicted

			 on maps for the Colville National Forest, Fremont National Forest, Malheur

			 National Forest, Ochoco National Forest, Umatilla National Forest,

			 Wallowa-Whitman National Forest, and Winema National Forest in the report

			 entitled Interim Protection for Late-Successional Forests, Fisheries,

			 and Watersheds: National Forests East of the Cascade Crest, Oregon, and

			 Washington, prepared by the Eastside Forests Scientific Society Panel

			 (The Wildlife Society, Technical Review 94–2, August 1994);

						(ii)Federal land

			 east of the Cascade crest in the States of Oregon and Washington, defined as

			 late successional and old-growth forests in the general

			 definition on page 28 of the report described in clause (i); and

						(iii)Federal land

			 classified as Oregon Aquatic Diversity Areas, as defined in the

			 report described in clause (i); and

						(C)the Sierra Nevada

			 Ancient forests, including—

						(i)Federal land

			 identified as Areas of Late-Successional Emphasis (ALSE) in the

			 report entitled, Final Report to Congress: Status of the Sierra

			 Nevada, prepared by the Sierra Nevada Ecosystem Project (Wildland

			 Resources Center Report #40, University of California, Davis, 1996/97);

						(ii)Federal land

			 identified as Late-Succession/Old-Growth Forests Rank 3, 4 or 5

			 in the report described in clause (i); and

						(iii)Federal land

			 identified as Potential Aquatic Diversity Management Areas on

			 the map on page 1497 of Volume II of the report described in clause (i).

						(2)Extractive

			 loggingThe term extractive logging means the

			 felling or removal of any trees from Federal forest land for any

			 purpose.

				(3)Improved

			 RoadThe term improved road means any road

			 maintained for travel by standard passenger type vehicles.

				(4)Roadless

			 areaThe term roadless area means a contiguous

			 parcel of Federal land that is—

					(A)devoid of

			 improved roads, except as provided in subparagraph (B); and

					(B)composed

			 of—

						(i)at

			 least 1,000 acres west of the 100th meridian (with up to

			 1/2 mile of improved roads per 1,000 acres);

						(ii)at

			 least 1,000 acres east of the 100th meridian (with up to

			 1/2 mile of improved roads per 1,000 acres); or

						(iii)less than 1,000

			 acres, but share a border that is not an improved road with a wilderness area,

			 primitive area, or wilderness study area.

						(5)SecretaryThe

			 term Secretary, with respect to any Federal land in an Ancient

			 forest, roadless area, watershed protection area, or special area, means the

			 head of the Federal agency having jurisdiction over the Federal land.

				(6)Special

			 areaThe term special area means an area of Federal

			 forest land designated under section 3 that may not meet the definition of an

			 Ancient forest, roadless area, or watershed protection area, but that—

					(A)possesses

			 outstanding biological, scenic, recreational, or cultural values; and

					(B)is exemplary on a

			 regional, national, or international level.

					(7)Watershed

			 protection areaThe term watershed protection area

			 means Federal land that extends—

					(A)300 feet from

			 both sides of the active stream channel of any permanently flowing stream or

			 river;

					(B)100 feet from

			 both sides of the active channel of any intermittent, ephemeral, or seasonal

			 stream, or any other nonpermanently flowing drainage feature having a definable

			 channel and evidence of annual scour or deposition of flow-related

			 debris;

					(C)300 feet from the

			 edge of the maximum level of any natural lake or pond; or

					(D)150 feet from the

			 edge of the maximum level of a constructed lake, pond, or reservoir, or a

			 natural or constructed wetland.

					203.Designation of

			 special areas

				(a)In

			 general

					(1)FindingA

			 special area shall possess at least 1 of the values described in paragraphs (2)

			 through (5).

					(2)Biological

			 valuesThe biological values of a special area may include the

			 presence of—

						(A)threatened

			 species or endangered species of plants or animals;

						(B)rare or

			 endangered ecosystems;

						(C)key habitats

			 necessary for the recovery of endangered species or threatened species;

						(D)recovery or

			 restoration areas of rare or underrepresented forest ecosystems;

						(E)migration

			 corridors;

						(F)areas of

			 outstanding biodiversity;

						(G)old growth

			 forests;

						(H)commercial

			 fisheries; and

						(I)sources of clean

			 water such as key watersheds.

						(3)Scenic

			 valuesThe scenic values of a special area may include the

			 presence of—

						(A)unusual

			 geological formations;

						(B)designated wild

			 and scenic rivers;

						(C)unique biota;

			 and

						(D)vistas.

						(4)Recreational

			 valuesThe recreational values of a special area may include the

			 presence of—

						(A)designated

			 national recreational trails or recreational areas;

						(B)areas that are

			 popular for such recreation and sporting activities as—

							(i)hunting;

							(ii)fishing;

							(iii)camping;

							(iv)hiking;

							(v)aquatic

			 recreation; and

							(vi)winter

			 recreation;

							(C)Federal land in

			 regions that are underserved in terms of recreation;

						(D)land adjacent to

			 designated wilderness areas; and

						(E)solitude.

						(5)Cultural

			 valuesThe cultural values of a special area may include the

			 presence of—

						(A)sites with Native

			 American religious significance; and

						(B)historic or

			 prehistoric archaeological sites eligible for listing on the national historic

			 register.

						(b)Size

			 variationA special area may vary in size to encompass the

			 outstanding biological, scenic, recreational, or cultural value or values to be

			 protected.

				(c)Designation of

			 special areasThere are designated the following special areas,

			 which shall be subject to the management restrictions specified in section

			 204:

					(1)Alabama

						(A)Sipsey

			 Wilderness headwatersCertain land in the Bankhead National

			 Forest, Bankhead Ranger District, in Lawrence County, totaling approximately

			 22,000 acres, located directly north and upstream of the Sipsey Wilderness, and

			 directly south of Forest Road 213.

						(B)Brushy

			 forkCertain land in the Bankhead National Forest, Bankhead

			 Ranger District, in Lawrence County, totaling approximately 6,200 acres,

			 bounded by Forest Roads 249, 254, and 246 and Alabama Highway 33.

						(C)Rebecca

			 mountainCertain land in the Talladega National Forest, Talladega

			 Ranger District, Talladega County and Clay County, totaling approximately 9,000

			 acres, comprised of all Talladega National Forest lands south of Forest Roads

			 621 and 621 B, east of Alabama Highway 48/77 and County Highway 308, and north

			 of the power transmission line.

						(D)Augusta mine

			 ridgeCertain land in the Talladega National Forest, Shoal Creek

			 Ranger District, Cherokee County and Cleburn County, totaling approximately

			 6,000 acres, and comprised of all Talladega National Forest land north of the

			 Chief Ladiga Rail Trail.

						(E)Mayfield

			 creekCertain land in the Talladega National Forest, Oakmulgee

			 Ranger District, in Rail County, totaling approximately 4,000 acres, and

			 bounded by Forest Roads 731, 723, 718, and 718A.

						(F)Bear

			 bayCertain land in the Conecuh National Forest, Conecuh

			 District, in Covington County, totaling approximately 3,000 acres, bounded by

			 County Road 11, Forest Road 305, County Road 3, and the County Road connecting

			 County Roads 3 and 11.

						(2)Alaska

						(A)Turnagain

			 armCertain land in the Chugach National Forest, on the Kenai

			 Peninsula, totaling approximately 100,000 acres, extending from sea level to

			 ridgetop surrounding the inlet of Turnagain Arm, known as Turnagain

			 Arm.

						(B)Honker

			 DivideCertain land in the Tongass National Forest, totaling

			 approximately 75,000 acres, located on north central Prince of Wales Island,

			 comprising the Thorne River and Hatchery Creek watersheds, stretching

			 approximately 40 miles northwest from the vicinity of the town of Thorne Bay to

			 the vicinity of the town of Coffman Cove, generally known as the Honker

			 Divide.

						(3)Arizona: North

			 Rim of the Grand CanyonCertain land in the Kaibab National

			 Forest that is included in the Grand Canyon Game Preserve, totaling

			 approximately 500,000 acres, abutting the northern side of the Grand Canyon in

			 the area generally known as the North Rim of the Grand

			 Canyon.

					(4)Arkansas

						(A)Cow Creek

			 drainage, ArkansasCertain land in the Ouachita National Forest,

			 Mena Ranger District, in Polk County, totaling approximately 7,000 acres, known

			 as Cow Creek Drainage, Arkansas, and bounded

			 approximately—

							(i)on

			 the north, by County Road 95;

							(ii)on

			 the south, by County Road 157;

							(iii)on the east, by

			 County Road 48; and

							(iv)on

			 the west, by the Arkansas-Oklahoma border.

							(B)Leader and

			 brush mountainsCertain land in the Ouachita National Forest,

			 Montgomery County and Polk County, totaling approximately 120,000 acres, known

			 as Leader Mountain and Brush Mountain, located in

			 the vicinity of the Blaylock Creek Watershed between Long Creek and the South

			 Fork of the Saline River.

						(C)Polk Creek

			 areaCertain land in the Ouachita National Forest, Mena Ranger

			 District, totaling approximately 20,000 acres, bounded by Arkansas Highway 4

			 and Forest Roads 73 and 43, known as the Polk Creek area.

						(D)Lower Buffalo

			 River WatershedCertain land in the Ozark National Forest,

			 Sylamore Ranger District, totaling approximately 6,000 acres, including Forest

			 Service land that has not been designated as a wilderness area before the date

			 of enactment of this Act, located in the watershed of Big Creek southwest of

			 the Leatherwood Wilderness Area, Searcy County and Marion County, and known as

			 the Lower Buffalo River Watershed.

						(E)Upper Buffalo

			 River WatershedCertain land in the Ozark National Forest,

			 Buffalo Ranger District, totaling approximately 220,000 acres, comprised of

			 Forest Service that has not been designated as a wilderness area before the

			 date of enactment of this Act, known as the Upper Buffalo River

			 Watershed, located approximately 35 miles from the town of Harrison,

			 Madison County, Newton County, and Searcy County, upstream of the confluence of

			 the Buffalo River and Richland Creek in the watersheds of—

							(i)the

			 Buffalo River;

							(ii)the various

			 streams comprising the Headwaters of the Buffalo River;

							(iii)Richland

			 Creek;

							(iv)Little Buffalo

			 Headwaters;

							(v)Edgmon

			 Creek;

							(vi)Big Creek;

			 and

							(vii)Cane

			 Creek.

							(5)Colorado:

			 Cochetopa HillsCertain land in the Gunnison Basin area, known as

			 the Cochetopa Hills, administered by the Gunnison National

			 Forest, Grand Mesa National Forest, Uncompahgre National Forest, and Rio Grand

			 National Forest, totaling approximately 500,000 acres, spanning the continental

			 divide south and east of the city of Gunnison, in Saguache County, and

			 including—

						(A)Elk Mountain and

			 West Elk Mountain;

						(B)the Grand

			 Mesa;

						(C)the Uncompahgre

			 Plateau;

						(D)the northern San

			 Juan Mountains;

						(E)the La Garitas

			 Mountains; and

						(F)the Cochetopa

			 Hills.

						(6)Georgia

						(A)Armuchee

			 ClusterCertain land in the Chattahoochee National Forest,

			 Armuchee Ranger District, known as the Armuchee Cluster,

			 totaling approximately 19,700 acres, comprised of 3 parcels known as

			 Rocky Face, Johns Mountain, and Hidden

			 Creek, located approximately 10 miles southwest of Dalton and 14 miles

			 north of Rome, in Whitfield County, Walker County, Chattooga County, Floyd

			 County, and Gordon County.

						(B)Blue ridge

			 corridor cluster, Georgia areasCertain land in the Chattahoochee

			 National Forest, Chestatee Ranger District, totaling approximately 15,000

			 acres, known as the Blue Ridge Corridor Cluster, Georgia Areas,

			 comprised of 5 parcels known as Horse Gap, Hogback

			 Mountain, Blackwell Creek, Little Cedar

			 Mountain, and Black Mountain, located approximately 15

			 to 20 miles north of the town of Dahlonega, in Union County and Lumpkin

			 County.

						(C)Chattooga

			 watershed cluster, Georgia areasCertain land in the

			 Chattahoochee National Forest, Tallulah Ranger District, totaling 63,500 acres,

			 known as the Chattooga Watershed Cluster, Georgia Areas,

			 comprised of 7 areas known as Rabun Bald, Three

			 Forks, Ellicott Rock Extension, Rock

			 Gorge, Big Shoals, Thrift’s Ferry, and

			 Five Falls, in Rabun County, near the towns of Clayton, Georgia,

			 and Dillard, South Carolina.

						(D)Cohutta

			 ClusterCertain land in the Chattahoochee National Forest,

			 Cohutta Ranger District, totaling approximately 28,000 acres, known as the

			 Cohutta Cluster, comprised of 4 parcels known as Cohutta

			 Extensions, Grassy Mountain, Emery Creek,

			 and Mountaintown, near the towns of Chatsworth and Ellijay, in

			 Murray County, Fannin County, and Gilmer County.

						(E)Duncan Ridge

			 ClusterCertain land in the Chattahoochee National Forest,

			 Brasstown and Toccoa Ranger Districts, totaling approximately 17,000 acres,

			 known as the Duncan Ridge Cluster, comprised of the parcels

			 known as Licklog Mountain, Duncan Ridge,

			 Board Camp, and Cooper Creek Scenic Area

			 Extension, approximately 10 to 15 miles south of the town of

			 Blairsville, in Union County and Fannin County.

						(F)Ed Jenkins

			 National Recreation Area ClusterCertain land in the

			 Chattahoochee National Forest, Toccoa and Chestatee Ranger Districts, totaling

			 approximately 19,300 acres, known as the Ed Jenkins National Recreation

			 Area Cluster, comprised of the Springer Mountain, Mill Creek, and

			 Toonowee parcels, 30 miles north of the town of Dahlonega, in Fannin County,

			 Dawson County, and Lumpkin County.

						(G)Gainesville

			 Ridges ClusterCertain land in the Chattahoochee National Forest,

			 Chattooga Ranger District, totaling approximately 14,200 acres, known as the

			 Gainesville Ridges Cluster, comprised of 3 parcels known as

			 Panther Creek, Tugaloo Uplands, and Middle

			 Fork Broad River, approximately 10 miles from the town of Toccoa, in

			 Habersham County and Stephens County.

						(H)Northern blue

			 ridge cluster, Georgia areasCertain land in the Chattahoochee

			 National Forest, Brasstown and Tallulah Ranger Districts, totaling

			 approximately 46,000 acres, known as the Northern Blue Ridge Cluster,

			 Georgia Areas, comprised of 8 areas known as Andrews

			 Cove, Anna Ruby Falls Scenic Area Extension, High

			 Shoals, Tray Mountain Extension, Kelly

			 Ridge-Moccasin Creek, Buzzard Knob, Southern

			 Nantahala Extension, and Patterson Gap, approximately 5

			 to 15 miles north of Helen, 5 to 15 miles southeast of Hiawassee, north of

			 Clayton, and west of Dillard, in White County, Towns County, and Rabun

			 County.

						(I)Rich Mountain

			 ClusterCertain land in the Chattahoochee National Forest, Toccoa

			 Ranger District, totaling approximately 9,500 acres, known as the Rich

			 Mountain Cluster, comprised of the parcels known as Rich

			 Mountain Extension and Rocky Mountain, located 10 to 15

			 miles northeast of the town of Ellijay, in Gilmer County and Fannin

			 County.

						(J)Wilderness

			 heartlands cluster, Georgia areasCertain land in the

			 Chattahoochee National Forest, Chestatee, Brasstown and Chattooga Ranger

			 Districts, totaling approximately 16,500 acres, known as the Wilderness

			 Heartlands Cluster, Georgia Areas, comprised of 4 parcels known as the

			 Blood Mountain Extensions, Raven Cliffs

			 Extensions, Mark Trail Extensions, and Brasstown

			 Extensions, near the towns of Dahlonega, Cleveland, Helen, and

			 Blairsville, in Lumpkin County, Union County, White County, and Towns

			 County.

						(7)Idaho

						(A)Cove/MallardCertain

			 land in the Nez Perce National Forest, totaling approximately 94,000 acres,

			 located approximately 30 miles southwest of the town of Elk City, and west of

			 the town of Dixie, in the area generally known as

			 Cove/Mallard.

						(B)Meadow

			 CreekCertain land in the Nez Perce National Forest, totaling

			 approximately 180,000 acres, located approximately 8 miles east of the town of

			 Elk City in the area generally known as Meadow Creek.

						(C)French

			 Creek/Patrick ButteCertain land in the Payette National Forest,

			 totaling approximately 141,000 acres, located approximately 20 miles north of

			 the town of McCall in the area generally known as French Creek/Patrick

			 Butte.

						(8)Illinois

						(A)Cripps

			 BendCertain land in the Shawnee National Forest, totaling

			 approximately 39 acres, located in Jackson County in the Big Muddy River

			 watershed, in the area generally known as Cripps Bend.

						(B)Opportunity

			 Area 6Certain land in the Shawnee National Forest, totaling

			 approximately 50,000 acres, located in northern Pope County surrounding Bell

			 Smith Springs Natural Area, in the area generally known as Opportunity

			 Area 6.

						(C)Quarrel

			 CreekCertain land in the Shawnee National Forest, totaling

			 approximately 490 acres, located in northern Pope County in the Quarrel Creek

			 watershed, in the area generally known as Quarrel Creek.

						(9)Michigan: Trap

			 HillsCertain land in the Ottawa National Forest, Bergland Ranger

			 District, totaling approximately 37,120 acres, known as the Trap

			 Hills, located approximately 5 miles from the town of Bergland, in

			 Ontonagon County.

					(10)Minnesota

						(A)Trout Lake and

			 suomi hillsCertain land in the Chippewa National Forest,

			 totaling approximately 12,000 acres, known as Trout Lake/Suomi

			 Hills in Itasca County.

						(B)Lullaby White

			 Pine ReserveCertain land in the Superior National Forest,

			 Gunflint Ranger District, totaling approximately 2,518 acres, in the South

			 Brule Opportunity Area, northwest of Grand Marais in Cook County, known as the

			 Lullaby White Pine Reserve.

						(11)Missouri:

			 Eleven Point-Big Springs AreaCertain land in the Mark Twain

			 National Forest, Eleven Point Ranger District, totaling approximately 200,000

			 acres, comprised of the administrative area of the Eleven Point Ranger

			 District, known as the Eleven Point-Big Springs Area.

					(12)Montana: Mount

			 BushnellCertain land in the Lolo National Forest, totaling

			 approximately 41,000 acres, located approximately 5 miles southwest of the town

			 of Thompson Falls in the area generally known as Mount

			 Bushnell.

					(13)New

			 Mexico

						(A)AngosturaCertain

			 land in the eastern half of the Carson National Forest, Camino Real Ranger

			 District, totaling approximately 10,000 acres, located in Township 21, Ranges

			 12 and 13, known as Angostura, and bounded—

							(i)on

			 the northeast, by Highway 518;

							(ii)on

			 the southeast, by the Angostura Creek watershed boundary;

							(iii)on the southern

			 side, by Trail 19 and the Pecos Wilderness; and

							(iv)on

			 the west, by the Agua Piedra Creek watershed.

							(B)La

			 MangaCertain land in the western half of the Carson National

			 Forest, El Rito Ranger District, at the Vallecitos Sustained Yield Unit,

			 totaling approximately 5,400 acres, known as La Manga, in

			 Township 27, Range 6, and bounded—

							(i)on

			 the north, by the Tierra Amarilla Land Grant;

							(ii)on

			 the south, by Canada Escondida;

							(iii)on the west, by

			 the Sustained Yield Unit boundary and the Tierra Amarilla Land Grant;

			 and

							(iv)on

			 the east, by the Rio Vallecitos.

							(C)Elk

			 MountainCertain land in the Santa Fe National Forest, totaling

			 approximately 7,220 acres, known as Elk Mountain located in

			 Townships 17 and 18 and Ranges 12 and 13, and bounded—

							(i)on

			 the north, by the Pecos Wilderness;

							(ii)on

			 the east, by the Cow Creek Watershed;

							(iii)on the west, by

			 the Cow Creek; and

							(iv)on

			 the south, by Rito de la Osha.

							(D)Jemez

			 HighlandsCertain land in the Jemez Ranger District of the Santa

			 Fe National Forest, totaling approximately 54,400 acres, known as the

			 Jemez Highlands, located primarily in Sandoval County.

						(14)North

			 Carolina

						(A)Central

			 nantahala cluster, North Carolina areasCertain land in the

			 Nantahala National Forest, Tusquitee, Cheoah, and Wayah Ranger Districts,

			 totaling approximately 107,000 acres, known as the Central Nantahala

			 Cluster, North Carolina Areas, comprised of 9 parcels known as

			 Tusquitee Bald, Shooting Creek Bald,

			 Cheoah Bald, Piercy Bald, Wesser

			 Bald, Tellico Bald, Split White Oak,

			 Siler Bald, and Southern Nantahala Extensions,

			 near the towns of Murphy, Franklin, Bryson City, Andrews, and Beechertown, in

			 Cherokee County, Macon County, Clay County, and Swain County.

						(B)Chattooga

			 watershed cluster, North Carolina areasCertain land in the

			 Nantahala National Forest, Highlands Ranger District, totaling approximately

			 8,000 acres, known as the Chattooga Watershed Cluster, North Carolina

			 Areas, comprised of the Overflow (Blue Valley) and Terrapin Mountain

			 parcels, 5 miles from the town of Highlands, in Macon County and Jackson

			 County.

						(C)Tennessee

			 border cluster, North Carolina areasCertain land in the

			 Nantahala National Forest, Tusquitee and Cheoah Ranger Districts, totaling

			 approximately 28,000 acres, known as the Tennessee Border Cluster, North

			 Carolina Areas, comprised of the 4 parcels known as the Unicoi

			 Mountains, Deaden Tree, Snowbird, and

			 Joyce Kilmer-Slickrock Extension, near the towns of Murphy and

			 Robbinsville, in Cherokee County and Graham County.

						(D)Bald

			 MountainsCertain land in the Pisgah National Forest, French

			 Broad Ranger District, totaling approximately 13,000 acres known as the

			 Bald Mountains, located 12 miles northeast of the town of Hot

			 Springs, in Madison County.

						(E)Big Ivy

			 TractCertain land in the Pisgah National Forest, totaling

			 approximately 14,000 acres, located approximately 15 miles west of Mount

			 Mitchell in the area generally known as the Big Ivy

			 Tract.

						(F)Black mountains

			 cluster, North Carolina areasCertain land in the Pisgah National

			 Forest, Toecane and Grandfather Ranger Districts, totaling approximately 62,000

			 acres, known as the Black Mountains Cluster, North Carolina

			 Areas, comprised of 5 parcels known as Craggy Mountains,

			 Black Mountains, Jarrett Creek, Mackey

			 Mountain, and Woods Mountain, near the towns of

			 Burnsville, Montreat and Marion, in Buncombe County, Yancey County, and

			 McDowell County.

						(G)Linville

			 ClusterCertain land in the Pisgah National Forest, Grandfather

			 District, totaling approximately 42,000 acres, known as the Linville

			 Cluster, comprised of 7 parcels known as Dobson Knob,

			 Linville Gorge Extension, Steels Creek,

			 Sugar Knob, Harper Creek, Lost

			 Cove, and Upper Wilson Creek, near the towns of Marion,

			 Morgantown, Spruce Pine, Linville, and Blowing Rock, in Burke County, McDowell

			 County, Avery County, and Caldwell County.

						(H)Nolichucky,

			 North Carolina areaCertain land in the Pisgah National Forest,

			 Toecane Ranger District, totaling approximately 4,000 acres, known as the

			 Nolichucky, North Carolina Area, located 25 miles northwest of

			 Burnsville, in Mitchell County and Yancey County.

						(I)Pisgah cluster,

			 North Carolina areasCertain land in the Pisgah National Forest,

			 Pisgah Ranger District, totaling approximately 52,000 acres, known as the

			 Pisgah Cluster, North Carolina Areas, comprised of 5 parcels

			 known as Shining Rock and Middle Prong Extensions, Daniel

			 Ridge, Cedar Rock Mountain, South Mills

			 River, and Laurel Mountain, 5 to 12 miles north of the

			 town of Brevard and southwest of the city of Asheville, in Haywood County,

			 Transylvania County, and Henderson County.

						(J)WildcatCertain

			 land in the Pisgah National Forest, French Broad Ranger District, totaling

			 approximately 6,500 acres, known as Wildcat, located 20 miles

			 northwest of the town of Canton, in Haywood County.

						(15)Ohio

						(A)Archers Fork

			 ComplexCertain land in the Marietta Unit of the Athens Ranger

			 District, in the Wayne National Forest, in Washington County, known as

			 Archers Fork Complex, totaling approximately 18,350 acres,

			 located northeast of Newport and bounded—

							(i)on

			 the northwest, by State Highway 26;

							(ii)on

			 the northeast, by State Highway 260;

							(iii)on the

			 southeast, by the Ohio River; and

							(iv)on

			 the southwest, by Bear Run and Danas Creek.

							(B)Bluegrass

			 RidgeCertain land in the Ironton Ranger District on the Wayne

			 National Forest, in Lawrence County, known as Bluegrass Ridge,

			 totaling approximately 4,000 acres, located 3 miles east of Etna in Township 4

			 North, Range 17 West, Sections 19 through 23 and 27 through 30.

						(C)Buffalo

			 CreekCertain land in the Ironton Ranger District of the Wayne

			 National Forest, Lawrence County, Ohio, known as Buffalo Creek,

			 totaling approximately 6500 acres, located 4 miles northwest of Waterloo in

			 Township 5 North, Ranger 17 West, sections 3 through 10 and 15 through

			 18.

						(D)Lake

			 VesuviusCertain land in the Ironton Ranger District of the Wayne

			 National Forest, in Lawrence County, totaling approximately 4,900 acres,

			 generally known as Lake Vesuvius, located to the east of Etna in

			 Township 2 North, Range 18 West, and bounded—

							(i)on

			 the southwest, by State Highway 93; and

							(ii)on

			 the northwest, by State Highway 4.

							(E)Morgan

			 SistersCertain land in the Ironton Ranger District of the Wayne

			 National Forest, in Lawrence County, known as Morgan Sisters,

			 totaling approximately 2,500 acres, located 1 mile east of Gallia and bounded

			 by State Highway 233 in Township 6 North, Range 17 West, sections 13, 14, 23

			 and 24 and Township 5 North, Range 16 West, sections 18 and 19.

						(F)Utah

			 RidgeCertain land in the Athens Ranger District of the Wayne

			 National Forest, in Athens County, known as Utah Ridge, totaling

			 approximately 9,000 acres, located 1 mile northwest of Chauncey and

			 bounded—

							(i)on

			 the southeast, by State Highway 682 and State Highway 13;

							(ii)on

			 the southwest, by US Highway 33 and State Highway 216; and

							(iii)on the north,

			 by State Highway 665.

							(G)Wildcat

			 HollowCertain land in the Athens Ranger District of the Wayne

			 National Forest, in Perry County and Morgan County, known as Wildcat

			 Hollow, totaling approximately 4,500 acres, located 1 mile east of

			 Corning in Township 12 North, Range 14 West, sections 1, 2, 11–14, 23 and 24

			 and Township 8 North, Range 13 West, sections 7, 18, and 19.

						(16)Oklahoma: Cow

			 Creek drainage, OklahomaCertain land in the Ouachita National

			 Forest, Mena Ranger District, in Le Flore County, totaling approximately 3,000

			 acres, known as Cow Creek Drainage, Oklahoma, and bounded

			 approximately—

						(A)on the west, by

			 the Beech Creek National Scenic Area;

						(B)on the north, by

			 State Highway 63;

						(C)on the east, by

			 the Arkansas-Oklahoma border; and

						(D)on the south, by

			 County Road 9038 on the south.

						(17)Oregon:

			 Applegate WildernessCertain land in the Siskiyou National Forest

			 and Rogue River National Forest, totaling approximately 20,000 acres,

			 approximately 20 miles southwest of the town of Grants Pass and 10 miles south

			 of the town of Williams, in the area generally known as the Applegate

			 Wilderness.

					(18)Pennsylvania

						(A)The Bear Creek

			 special areaCertain land in the Allegheny National Forest,

			 Marienville Ranger District, Elk County, totaling approximately 7,800 acres,

			 and comprised of Allegheny National Forest land bounded—

							(i)on

			 the west, by Forest Service Road 136;

							(ii)on

			 the north, by Forest Service Roads 339 and 237;

							(iii)on the east, by

			 Forest Service Road 143; and

							(iv)on

			 the south, by Forest Service Road 135.

							(B)The bogus rocks

			 special areaCertain land in the Allegheny National Forest,

			 Marienville Ranger District, Forest County, totaling approximately 1,015 acres,

			 and comprised of Allegheny National Forest land in compartment 714

			 bounded—

							(i)on

			 the northeast and east, by State Route 948;

							(ii)on

			 the south, by State Route 66;

							(iii)on the

			 southwest and west, by Township Road 370;

							(iv)on

			 the northwest, by Forest Service Road 632; and

							(v)on

			 the north, by a pipeline.

							(C)The chappel

			 fork special areaCertain land in the Allegheny National Forest,

			 Bradford Ranger District, McKean County, totaling approximately 10,000 acres,

			 and comprised of Allegheny National Forest land bounded—

							(i)on

			 the south and southeast, by State Road 321;

							(ii)on

			 the south, by Chappel Bay;

							(iii)on the west, by

			 the Allegheny Reservoir;

							(iv)on

			 the north, by State Route 59; and

							(v)on

			 the east, by private land.

							(D)The fools creek

			 special areaCertain land in the Allegheny National Forest,

			 Bradford Ranger District, Warren County, totaling approximately 1,500 acres,

			 and comprised of Allegheny National Forest land south and west of Forest

			 Service Road 255 and west of FR 255A, bounded—

							(i)on

			 the west, by Minister Road; and

							(ii)on

			 the south, by private land.

							(E)The hickory

			 creek special areaCertain land in the Allegheny National Forest,

			 Bradford Ranger District, Warren County, totaling approximately 2,000 acres,

			 and comprised of Allegheny National Forest land bounded—

							(i)on

			 the east and northeast, by Heart’s Content Road;

							(ii)on

			 the south, by Hickory Creek Wilderness Area;

							(iii)on the

			 northwest, by private land; and

							(iv)on

			 the north, by Allegheny Front National Recreation Area.

							(F)The lamentation

			 run special areaCertain land in the Allegheny National Forest,

			 Marienville Ranger District, Forest County, totaling approximately 4,500 acres,

			 and—

							(i)comprised of

			 Allegheny National Forest land bounded—

								(I)on the north, by

			 Tionesta Creek;

								(II)on the east, by

			 Salmon Creek;

								(III)on the

			 southeast and southwest, by private land; and

								(IV)on the south, by

			 Forest Service Road 210; and

								(ii)including the

			 lower reaches of Bear Creek.

							(G)The lewis run

			 special areaCertain land in the Allegheny National Forest,

			 Bradford Ranger District, McKean County, totaling approximately 500 acres, and

			 comprised of Allegheny National Forest land north and east of Forest Service

			 Road 312.3, including land known as the Lewis Run Natural Area

			 and consisting of land within Compartment 466, Stands 1–3, 5–8, 10–14, and

			 18–27.

						(H)The mill creek

			 special areaCertain land in the Allegheny National Forest,

			 Marienville Ranger District, Elk County, totaling approximately 2,000 acres,

			 and comprised of Allegheny National Forest land within a 1-mile radius of the

			 confluence of Red Mill Run and Big Mill Creek and known as the Mill

			 Creek Natural Area.

						(I)The millstone

			 creek special areaCertain land in the Allegheny National Forest,

			 Marienville Ranger District, Forest County, totaling approximately 30,000

			 acres, and comprised of Allegheny National Forest land bounded—

							(i)on

			 the north, by State Route 66;

							(ii)on

			 the northeast, by Forest Service Road 226;

							(iii)on the east, by

			 Forest Service Roads 130, 774, and 228;

							(iv)on

			 the southeast, by State Road 3002 and Forest Service Road 189;

							(v)on

			 the south, by the Clarion River; and

							(vi)on

			 the southwest, west, and northwest, by private land.

							(J)The minister

			 creek special areaCertain land in the Allegheny National Forest,

			 Bradford Ranger District, Warren County, totalling approximately 6,600 acres,

			 and comprised of Allegheny National Forest land bounded—

							(i)on

			 the north, by a snowmobile trail;

							(ii)on

			 the east, by Minister Road;

							(iii)on the south,

			 by State Route 666 and private land;

							(iv)on

			 the southwest, by Forest Service Road 420; and

							(v)on

			 the west, by warrants 3109 and 3014.

							(K)The muzette

			 special areaCertain land in the Allegheny National Forest,

			 Marienville Ranger District, Forest County, totaling approximately 325 acres,

			 and comprised of Allegheny National Forest land bounded—

							(i)on

			 the west, by 79°16′ longitude, approximately;

							(ii)on

			 the north, by Forest Service Road 561;

							(iii)on the east, by

			 Forest Service Road 212; and

							(iv)on

			 the south, by private land.

							(L)The sugar run

			 special areaCertain land in the Allegheny National Forest,

			 Bradford Ranger District, McKean County, totaling approximately 8,800 acres,

			 and comprised of Allegheny National Forest land bounded—

							(i)on

			 the north, by State Route 346 and private land;

							(ii)on

			 the east, by Forest Service Road 137; and

							(iii)on the south

			 and west, by State Route 321.

							(M)The tionesta

			 special areaCertain land in the Allegheny National Forest,

			 Bradford and Marienville Ranger Districts, Elk, Forest, McKean, and Warren

			 Counties, totalling approximately 27,000 acres, and comprised of Allegheny

			 National Forest land bounded—

							(i)on

			 the west, by private land and State Route 948;

							(ii)on

			 the northwest, by Forest Service Road 258;

							(iii)on the north,

			 by Hoffman Farm Recreation Area and Forest Service Road 486;

							(iv)on

			 the northeast, by private land and State Route 6;

							(v)on

			 the east, by private land south to Forest Road 133, then by snowmobile trail

			 from Forest Road 133 to Windy City, then by private land and Forest Road 327 to

			 Russell City; and

							(vi)on

			 the southwest, by State Routes 66 and 948.

							(19)South

			 Carolina

						(A)Big shoals,

			 South Carolina areaCertain land in the Sumter National Forest,

			 Andrew Pickens Ranger District, in Oconee County, totaling approximately 2,000

			 acres, known as Big Shoals, South Carolina Area, 15 miles south

			 of Highlands, North Carolina.

						(B)Brasstown

			 creek, South Carolina areaCertain land in the Sumter National

			 Forest, Andrew Pickens Ranger District, in Oconee County, totaling

			 approximately 3,500 acres, known as Brasstown Creek, South Carolina

			 Area, approximately 15 miles west of Westminster, South

			 Carolina.

						(C)ChaugaCertain

			 land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee

			 County, totaling approximately 16,000 acres, known as Chauga,

			 approximately 10 miles west of Walhalla, South Carolina.

						(D)Dark

			 BottomsCertain land in the Sumter National Forest, Andrew

			 Pickens Ranger District, in Oconee County, totaling approximately 4,000 acres,

			 known as Dark Bottoms, approximately 10 miles northwest of

			 Westminster, South Carolina.

						(E)Ellicott rock

			 extension, South Carolina areaCertain land in the Sumter

			 National Forest, Andrew Pickens Ranger District, in Oconee County, totaling

			 approximately 2,000 acres, known as Ellicott Rock Extension, South

			 Carolina Area, located approximately 10 miles south of Cashiers, North

			 Carolina.

						(F)Five Falls,

			 South Carolina areaCertain land in the Sumter National Forest,

			 Andrew Pickens Ranger District, in Oconee County, totaling approximately 3,500

			 acres, known as Five Falls, South Carolina Area, approximately

			 10 miles southeast of Clayton, Georgia.

						(G)Persimmon

			 MountainCertain land in the Sumter National Forest, Andrew

			 Pickens Ranger District, in Oconee County, totaling approximately 7,000 acres,

			 known as Persimmon Mountain, approximately 12 miles south of

			 Cashiers, North Carolina.

						(H)Rock gorge,

			 South Carolina areaCertain land in the Sumter National Forest,

			 Andrew Pickens Ranger District, in Oconee County, totaling approximately 2,000

			 acres, known as Rock Gorge, South Carolina Area, 12 miles

			 southeast of Highlands, North Carolina.

						(I)TamasseeCertain

			 land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee

			 County, totaling approximately 5,500 acres, known as Tamassee,

			 approximately 10 miles north of Walhalla, South Carolina.

						(J)Thrift’s ferry,

			 South Carolina areaCertain land in the Sumter National Forest,

			 Andrew Pickens Ranger District, in Oconee County, totaling approximately 5,000

			 acres, known as Thrift’s Ferry, South Carolina Area, 10 miles

			 east of Clayton, Georgia.

						(20)South

			 Dakota

						(A)Black Fox

			 AreaCertain land in the Black Hills National Forest, totaling

			 approximately 12,400 acres, located in the upper reaches of the Rapid Creek

			 watershed, known as the Black Fox Area, and roughly

			 bounded—

							(i)on

			 the north, by FDR 206;

							(ii)on

			 the south, by the steep slopes north of Forest Road 231; and

							(iii)on the west, by

			 a fork of Rapid Creek.

							(B)Breakneck

			 AreaCertain land in the Black Hills National Forest, totaling

			 6,700 acres, located along the northeast edge of the Black Hills in the

			 vicinity of the Black Hills National Cemetery and the Bureau of Land

			 Management’s Fort Meade Recreation Area, known as the Breakneck

			 Area, and generally—

							(i)bounded by Forest

			 Roads 139 and 169 on the north, west, and south; and

							(ii)demarcated along

			 the eastern and western boundaries by the ridge-crests dividing the

			 watershed.

							(C)Norbeck

			 PreserveCertain land in the Black Hills National Forest,

			 totaling approximately 27,766 acres, known as the Norbeck

			 Preserve, and encompassed approximately by a boundary that, starting at

			 the southeast corner—

							(i)runs north along

			 FDR 753 and United States Highway Alt. 16, then along SD 244 to the junction of

			 Palmer Creek Road, which serves generally as a northwest limit;

							(ii)heads south from

			 the junction of Highways 87 and 89;

							(iii)runs southeast

			 along Highway 87; and

							(iv)runs east back

			 to FDR 753, excluding a corridor of private land along FDR 345.

							(D)Pilger Mountain

			 AreaCertain land in the Black Hills National Forest, totaling

			 approximately 12,600 acres, known as the Pilger Mountain Area,

			 located in the Elk Mountains on the southwest edge of the Black Hills, and

			 roughly bounded—

							(i)on

			 the east and northeast, by Forest Roads 318 and 319;

							(ii)on

			 the north and northwest, by Road 312; and

							(iii)on the

			 southwest, by private land.

							(E)Stagebarn

			 CanyonsCertain land in the Black Hills National Forest, known as

			 Stagebarn Canyons, totaling approximately 7,300 acres,

			 approximately 10 miles west of Rapid City, South Dakota.

						(21)Tennessee

						(A)Bald Mountains

			 cluster, Tennessee areasCertain land in the Nolichucky and Unaka

			 Ranger Districts of the Cherokee National Forest, in Cocke County, Green

			 County, Washington County, and Unicoi County, totaling approximately 46,133

			 acres, known as the Bald Mountains Cluster, Tennessee Areas, and

			 comprised of 10 parcels known as Laurel Hollow Mountain,

			 Devil’s Backbone, Laurel Mountain, Walnut

			 Mountain, Wolf Creek, Meadow Creek

			 Mountain, Brush Creek Mountain, Paint

			 Creek, Bald Mountain, and Sampson Mountain

			 Extension, located near the towns of Newport, Hot Springs, Greeneville,

			 and Erwin.

						(B)Big

			 Frog/Cohutta ClusterCertain land in the Cherokee National

			 Forest, in Polk County, Ocoee Ranger District, Hiwassee Ranger District, and

			 Tennessee Ranger District, totaling approximately 28,800 acres, known as the

			 Big Frog/Cohutta Cluster, comprised of 4 parcels known as

			 Big Frog Extensions, Little Frog Extensions,

			 Smith Mountain, and Rock Creek, located near the

			 towns of Copperhill, Ducktown, Turtletown, and Benton.

						(C)Citico Creek

			 Watershed Cluster Tennessee AreasCertain land in the Tellico

			 Ranger District of the Cherokee National Forest, in Monroe County, totaling

			 approximately 14,256 acres, known as the Citico Creek Watershed Cluster,

			 Tennessee Areas, comprised of 4 parcels known as Flats

			 Mountain, Miller Ridge, Cowcamp Ridge,

			 and Joyce Kilmer-Slickrock Extension, near the town of Tellico

			 Plains.

						(D)Iron Mountains

			 ClusterCertain land in the Cherokee National Forest, Watauga

			 Ranger District, totaling approximately 58,090 acres, known as the Iron

			 Mountains Cluster, comprised of 8 parcels known as Big Laurel

			 Branch Addition, Hickory Flat Branch, Flint

			 Mill, Lower Iron Mountain, Upper Iron

			 Mountain, London Bridge, Beaverdam Creek,

			 and Rodgers Ridge, located near the towns of Bristol and

			 Elizabethton, in Sullivan County and Johnson County.

						(E)Northern unicoi

			 mountains clusterCertain land in the Tellico Ranger District of

			 the Cherokee National Forest, in Monroe County, totaling approximately 30,453

			 acres, known as the Northern Unicoi Mountain Cluster, comprised

			 of 4 parcels known as Bald River Gorge Extension, Upper

			 Bald River, Sycamore Creek, and Brushy

			 Ridge, near the town of Tellico Plains.

						(F)Roan Mountain

			 ClusterCertain land in the Cherokee National Forest, Unaka and

			 Watauga Ranger Districts, totaling approximately 23,725 acres known as the

			 Roan Mountain Cluster, comprised of 7 parcels known as

			 Strawberry Mountain, Highlands of Roan,

			 Ripshin Ridge, Doe River Gorge Scenic Area,

			 White Rocks Mountain, Slide Hollow and

			 Watauga Reserve, approximately 8 to 20 miles south of the town

			 of Elizabethton, in Unicoi County, Carter County, and Johnson County.

						(G)Southern Unicoi

			 Mountains ClusterCertain land in the Hiwassee Ranger District of

			 the Cherokee National Forest, in Polk County, Monroe County, and McMinn County,

			 totaling approximately 11,251 acres, known as the Southern Unicoi

			 Mountains Cluster, comprised of 3 parcels known as Gee Creek

			 Extension, Coker Creek, and Buck Bald,

			 near the towns of Etowah, Benton, and Turtletown.

						(H)Unaka mountains

			 cluster, Tennessee areasCertain land in the Cherokee National

			 Forest, Unaka Ranger District, totaling approximately 15,669 acres, known as

			 the Unaka Mountains Cluster, Tennessee Areas, comprised of 3

			 parcels known as Nolichucky, Unaka Mountain

			 Extension, and Stone Mountain, approximately 8 miles

			 from Erwin, in Unicoi County and Carter County.

						(22)Texas:

			 Longleaf RidgeCertain land in the Angelina National Forest, in

			 Jasper County and Angelina County, totaling approximately 30,000 acres,

			 generally known as Longleaf Ridge, and bounded—

						(A)on the west, by

			 Upland Island Wilderness Area;

						(B)on the south, by

			 the Neches River; and

						(C)on the northeast,

			 by Sam Rayburn Reservoir.

						(23)Vermont

						(A)Glastenbury

			 AreaCertain land in the Green Mountain National Forest, totaling

			 approximately 35,000 acres, located 3 miles northeast of Bennington, generally

			 known as the Glastenbury Area, and bounded—

							(i)on

			 the north, by Kelly Stand Road;

							(ii)on

			 the east, by Forest Road 71;

							(iii)on the south,

			 by Route 9; and

							(iv)on

			 the west, by Route 7.

							(B)Lamb

			 BrookCertain land in the Green Mountain National Forest,

			 totaling approximately 5,500 acres, located 3 miles southwest of Wilmington,

			 generally known as Lamb Brook, and bounded—

							(i)on

			 the west, by Route 8;

							(ii)on

			 the south, by Route 100;

							(iii)on the north,

			 by Route 9; and

							(iv)on

			 the east, by land owned by New England Power Company.

							(C)Robert Frost

			 Mountain AreaCertain land in the Green Mountain National Forest,

			 totaling approximately 8,500 acres, known as Robert Frost Mountain

			 Area, located northeast of Middlebury, consisting of the Forest Service

			 land bounded—

							(i)on

			 the west, by Route 116;

							(ii)on

			 the north, by Bristol Notch Road;

							(iii)on the east, by

			 Lincoln/Ripton Road; and

							(iv)on

			 the south, by Route 125.

							(24)Virginia

						(A)Bear

			 CreekCertain land in the Jefferson National Forest, Wythe Ranger

			 District, known as Bear Creek, north of Rural Retreat, in Smyth

			 County and Wythe County.

						(B)Cave

			 SpringsCertain land in the Jefferson National Forest, Clinch

			 Ranger District, totaling approximately 3,000 acres, known as Cave

			 Springs, between State Route 621 and the North Fork of the Powell

			 River, in Lee County.

						(C)Dismal

			 CreekCertain land totaling approximately 6,000 acres, in the

			 Jefferson National Forest, Blacksburg Ranger District, known as Dismal

			 Creek, north of State Route 42, in Giles County and Bland

			 County.

						(D)Stone Coal

			 CreekCertain land in the Jefferson National Forest, New Castle

			 Ranger District, totaling approximately 2,000 acres, known as Stone Coal

			 Creek, in Craig County and Botentourt County.

						(E)White oak

			 ridge: terrapin mountainCertain land in the Glenwood Ranger

			 District of the Jefferson National Forest, known as White Oak

			 Ridge—Terrapin Mountain, totaling approximately 8,000 acres, east of

			 the Blue Ridge Parkway, in Botentourt County and Rockbridge County.

						(F)Whitetop

			 MountainCertain land in the Jefferson National Forest, Mt.

			 Rodgers Recreation Area, totaling 3,500 acres, known as Whitetop

			 Mountain, in Washington County, Smyth County, and Grayson

			 County.

						(G)Wilson

			 MountainCertain land known as Wilson Mountain, in

			 the Jefferson National Forest, Glenwood Ranger District, totaling approximately

			 5,100 acres, east of Interstate 81, in Botentourt County and Rockbridge

			 County.

						(H)FeathercampCertain

			 land in the Mt. Rodgers Recreation Area of the Jefferson National Forest,

			 totaling 4,974 acres, known as Feathercamp, located northeast of

			 the town of Damascus and north of State Route 58 on the Feathercamp ridge, in

			 Washington County.

						(25)Wisconsin

						(A)Flynn

			 LakeCertain land in the Chequamegon-Nicolet National Forest,

			 Washburn Ranger District, totaling approximately 5,700 acres, known as

			 Flynn Lake, in the Flynn Lake semi-primitive nonmotorized area,

			 in Bayfield County.

						(B)Ghost Lake

			 ClusterCertain land in the Chequamegon-Nicolet National Forest,

			 Great Divide Ranger District, totaling approximately 6,000 acres, known as

			 Ghost Lake Cluster, including 5 parcels known as Ghost

			 Lake, Perch Lake, Lower Teal River,

			 Foo Lake, and Bulldog Springs, in Sawyer

			 County.

						(C)Lake Owens

			 ClusterCertain land in the Chequamegon-Nicolet National Forest,

			 Great Divide and Washburn Ranger Districts, totaling approximately 3,600 acres,

			 known as Lake Owens Cluster, comprised of parcels known as

			 Lake Owens, Eighteenmile Creek, Northeast

			 Lake, and Sugarbush Lake, in Bayfield County.

						(D)Medford

			 ClusterCertain land in the Chequamegon-Nicolet National Forest,

			 Medford-Park Falls Ranger District, totaling approximately 23,000 acres, known

			 as the Medford Cluster, comprised of 12 parcels known as

			 County E Hardwoods, Silver Creek/Mondeaux River

			 Bottoms, Lost Lake Esker, North and South Fork

			 Yellow Rivers, Bear Creek, Brush Creek,

			 Chequamegon Waters, John’s and Joseph Creeks,

			 Hay Creek Pine-Flatwoods, 558 Hardwoods,

			 Richter Lake, and Lower Yellow River, in Taylor

			 County.

						(E)Park Falls

			 ClusterCertain land in the Chequamegon-Nicolet National Forest,

			 Medford-Park Falls Ranger District, totaling approximately 23,000 acres, known

			 as Park Falls Cluster, comprised of 11 parcels known as

			 Sixteen Lakes, Chippewa Trail, Tucker and

			 Amik Lakes, Lower Rice Creek, Doering

			 Tract, Foulds Creek, Bootjack Conifers,

			 Pond, Mud and Riley Lake Peatlands, Little

			 Willow Drumlin, and Elk River, in Price County and Vilas

			 County.

						(F)Penokee

			 Mountain ClusterCertain land in the Chequamegon-Nicolet National

			 Forest, Great Divide Ranger District, totaling approximately 23,000 acres,

			 known as Penokee Mountain Cluster, comprised of—

							(i)the

			 Marengo River and Brunsweiler River semi-primitive nonmotorized areas;

			 and

							(ii)parcels known as

			 St. Peters Dome, Brunsweiler River Gorge,

			 Lake Three, Hell Hole Creek, and North

			 Country Trail Hardwoods, in Ashland County and Bayfield County.

							(G)Southeast Great

			 Divide ClusterCertain land in the Chequamegon-Nicolet National

			 Forest, Medford Park Falls Ranger District, totaling approximately 25,000

			 acres, known as the Southeast Great Divide Cluster, comprised of

			 parcels known as Snoose Lake, Cub Lake,

			 Springbrook Hardwoods, Upper Moose River,

			 East Fork Chippewa River, Upper Torch River,

			 Venison Creek, Upper Brunet River, Bear

			 Lake Slough, and Noname Lake, in Ashland County and

			 Sawyer County.

						(H)Diamond Roof

			 ClusterCertain land in the Chequamegon-Nicolet National Forest,

			 Lakewood-Laona Ranger District, totaling approximately 6,000 acres, known as

			 Diamond Roof Cluster, comprised of 4 parcels known as

			 McCaslin Creek, Ada Lake, Section 10

			 Lake, and Diamond Roof, in Forest County, Langlade

			 County, and Oconto County.

						(I)Argonne Forest

			 ClusterCertain land in the Chequamegon-Nicolet National Forest,

			 Eagle River-Florence Ranger District, totaling approximately 12,000 acres,

			 known as Argonne Forest Cluster, comprised of parcels known as

			 Argonne Experimental Forest, Scott Creek,

			 Atkins Lake, and Island Swamp, in Forest

			 County.

						(J)Bonita

			 GradeCertain land in the Chequamegon-Nicolet National Forest,

			 Lakewood-Laona Ranger District, totaling approximately 1,200 acres, known as

			 Bonita Grade, comprised of parcels known as Mountain

			 Lakes, Temple Lake, Second South Branch,

			 First South Branch, and South Branch Oconto

			 River, in Langlade County.

						(K)Franklin and

			 Butternut Lakes ClusterCertain land in the Chequamegon-Nicolet

			 National Forest, Eagle River-Florence Ranger District, totaling approximately

			 12,000 acres, known as Franklin and Butternut Lakes Cluster,

			 comprised of 8 parcels known as Bose Lake Hemlocks, Luna

			 White Deer, Echo Lake, Franklin and Butternut

			 Lakes, Wolf Lake, Upper Ninemile,

			 Meadow, and Bailey Creeks, in Forest County and

			 Oneida County.

						(L)Lauterman Lake

			 and Kieper CreekCertain land in the Chequamegon-Nicolet National

			 Forest, Eagle River-Florence Ranger District, totaling approximately 2,500

			 acres, known as Lauterman Lake and Kieper Creek, in Florence

			 County.

						(26)Wyoming: Sand

			 Creek Area

						(A)In

			 generalCertain land in the Black Hills National Forest, totaling

			 approximately 8,300 acres known as the Sand Creek area, located

			 in Crook County, in the far northwest corner of the Black Hills.

						(B)BoundaryBeginning

			 in the northwest corner and proceeding counterclockwise, the boundary for the

			 Sand Creek Area roughly follows—

							(i)forest Roads 863,

			 866, 866.1B;

							(ii)a

			 line linking forest roads 866.1B and 802.1B;

							(iii)forest road

			 802.1B;

							(iv)forest road

			 802.1;

							(v)an

			 unnamed road;

							(vi)Spotted Tail

			 Creek (excluding all private land);

							(vii)forest road

			 829.1;

							(viii)a line

			 connecting forest roads 829.1 and 864;

							(ix)forest road

			 852.1; and

							(x)a

			 line connecting forest roads 852.1 and 863.

							(d)Committee of

			 scientists

					(1)EstablishmentThe

			 Secretaries concerned shall appoint a committee consisting of scientists

			 who—

						(A)are not officers

			 or employees of the Federal Government;

						(B)are not officers

			 or employees of any entity engaged in whole or in part in the production of

			 wood or wood products; and

						(C)have not

			 contracted with or represented any entity described in subparagraph (A) or (B)

			 in a period beginning 5 years before the date on which the scientist is

			 appointed to the committee.

						(2)Recommendations

			 for additional special areasNot later than 2 years of the date

			 of the enactment of this Act, the committee shall provide Congress with

			 recommendations for additional special areas.

					(3)Candidate

			 areasCandidate areas for recommendation as additional special

			 areas shall have outstanding biological values that are exemplary on a local,

			 regional, and national level, including the presence of—

						(A)threatened or

			 endangered species of plants or animals;

						(B)rare or

			 endangered ecosystems;

						(C)key habitats

			 necessary for the recovery of endangered or threatened species;

						(D)recovery or

			 restoration areas of rare or underrepresented forest ecosystems;

						(E)migration

			 corridors;

						(F)areas of

			 outstanding biodiversity;

						(G)old growth

			 forests;

						(H)commercial

			 fisheries; and

						(I)sources of clean

			 water such as key watersheds.

						(4)Governing

			 principleThe committee shall adhere to the principles of

			 conservation biology in identifying special areas based on biological

			 values.

					204.Restrictions

			 on management activities in Ancient forests, roadless areas, watershed

			 protection areas, and special areas

				(a)Restriction of

			 management activities in Ancient forestsOn Federal land located

			 in Ancient forests—

					(1)no roads shall be

			 constructed or reconstructed;

					(2)no extractive

			 logging shall be permitted; and

					(3)no improvements

			 for the purpose of extractive logging shall be permitted.

					(b)Restriction of

			 management activities in roadless areasOn Federal land located

			 in roadless areas (except military installations)—

					(1)no roads shall be

			 constructed or reconstructed;

					(2)no extractive

			 logging shall be permitted except of non-native invasive tree species, in which

			 case the limitations on logging in title I shall apply; and

					(3)no improvements

			 for the purpose of extractive logging shall be permitted.

					(c)Restriction of

			 management activities in watershed protection areasOn Federal

			 land located in watershed protection areas—

					(1)no roads shall be

			 constructed or reconstructed;

					(2)no extractive

			 logging shall be permitted except of non-native invasive tree species, in which

			 case the limitations on logging in title I shall apply; and

					(3)no improvements

			 for the purpose of extractive logging shall be permitted.

					(d)Restriction of

			 management activities in special areasOn Federal land located in

			 special areas—

					(1)no roads shall be

			 constructed or reconstructed;

					(2)no extractive

			 logging shall be permitted except of non-native invasive tree species, in which

			 case the limitations on logging in title I shall apply; and

					(3)no improvements

			 for the purpose of extractive logging shall be permitted.

					(e)Maintenance of

			 existing roads

					(1)In

			 generalExcept as provided in paragraph (2), the restrictions

			 described in subsection (a) shall not prohibit the maintenance of an improved

			 road, or any road accessing private inholdings.

					(2)Abandoned

			 RoadsAny road that the Secretary determines to have been

			 abandoned before the date of enactment of this Act shall not be maintained or

			 reconstructed.

					(f)Enforcement

					(1)FindingCongress

			 finds that all people of the United States are injured by actions on land to

			 which this section applies.

					(2)PurposeThe

			 purpose of this subsection is to foster the widest possible enforcement of this

			 section.

					(3)Federal

			 enforcementThe Secretary and the Attorney General of the United

			 States shall enforce this section against any person that violates this

			 section.

					(4)Citizen

			 suits

						(A)In

			 generalA citizen harmed by a violation of this section may

			 enforce this section by bringing a civil action for a declaratory judgment, a

			 temporary restraining order, an injunction, statutory damages, or other remedy

			 against any alleged violator, including the United States, in any district

			 court of the United States.

						(B)Judicial

			 reliefIf a district court of the United States determines that a

			 violation of this section has occurred, the district court—

							(i)shall impose a

			 damage award of not less than $5,000;

							(ii)may issue 1 or

			 more injunctions or other forms of equitable relief; and

							(iii)shall award to

			 each prevailing party the reasonable costs of bringing the action, including

			 attorney’s fees, witness fees, and other necessary expenses.

							(C)Standard of

			 proofThe standard of proof in all actions under this paragraph

			 shall be the preponderance of the evidence.

						(D)TrialA

			 trial for any action under this section shall be de novo.

						(E)Payment of

			 damages

							(i)Non-federal

			 violatorA damage award under subparagraph (B)(i) shall be paid

			 by a non-Federal violator or violators designated by the court to the

			 Treasury.

							(ii)Federal

			 violator

								(I)In

			 generalNot later than 40 days after the date on which judgment

			 is rendered, a damage award under subparagraph (B)(i) for which the United

			 States is determined to be liable shall be paid from the Treasury, as provided

			 under section 1304 of title 31, United States Code, to the person or persons

			 designated to receive the damage award.

								(II)Use of damage

			 awardA damage award described under subclause (I) shall be used

			 by the recipient to protect or restore native biodiversity on Federal land or

			 on land adjoining Federal land.

								(III)Court

			 costsAny award of costs of litigation and any award of attorney

			 fees shall be paid by a Federal violator not later than 40 days after the date

			 on which judgment is rendered.

								(5)Waiver of

			 sovereign immunity

						(A)In

			 generalThe United States (including agents and employees of the

			 United States) waives its sovereign immunity in all respects in all actions

			 under this section.

						(B)NoticeNo

			 notice is required to enforce this subsection.

						IIIEffective

			 date

			301.Effective

			 dateThis Act and the

			 amendments made by this Act take effect on the date of enactment of this

			 Act.

			302.Effect on

			 existing contractsThis Act

			 and the amendments made by this Act shall not apply to any contract for the

			 sale of timber that was entered into on or before the date of enactment of this

			 Act.

			303.Wilderness Act

			 exclusionThis Act and the

			 amendments made by this Act shall not apply to any Federal wilderness area

			 designated under the Wilderness Act (16 U.S.C. 1131 et seq.).

			IVGiant sequoia

			 national monument

			401.FindingsCongress finds that—

				(1)in accordance

			 with the Act of June 8, 1906 (16 U.S.C. 431 et seq.), the Giant

			 Sequoia National Monument was created by presidential proclamation on April 15,

			 2000;

				(2)the Proclamation

			 accurately states the following: “The rich and varied landscape of the Giant

			 Sequoia National Monument holds a diverse array of scientific and historic

			 resources. Magnificent groves of towering giant sequoias, the world’s largest

			 trees, are interspersed within a great belt of coniferous forest, jeweled with

			 mountain meadows. Bold granitic domes and spires, and plunging gorges, texture

			 the landscape. The area’s elevation climbs from about 2,500 to 9,700 feet over

			 a distance of only a few miles, capturing an extraordinary number of habitats

			 within a relatively small area. This spectrum of ecosystems is home to a

			 diverse array of plants and animals, many of which are rare or endemic to the

			 southern Sierra Nevada. The monument embraces limestone caverns and holds

			 unique paleological resources documenting tens of thousands of years of

			 ecosystem change. The monument also has many archaeological sites recording

			 Native American occupation and adaptations to this complex landscape, and

			 historic remnants of early Euroamerican settlement as well as the commercial

			 exploitation of the giant sequoias. The monument provides exemplary

			 opportunities for biologists, geologists, paleontologists, archaeologists, and

			 historians to study these objects.”;

				(3)the various

			 ecosystems cited as the basis for establishment of the Monument—

					(A)extend beyond the

			 existing boundaries of the Monument; and

					(B)encompass the

			 fragile and extremely diverse southern Sierra Nevada bioregion and the

			 overlapping Mohave ecosystem;

					(4)to protect all

			 the ecosystems and objects described in the Proclamation, the boundaries of the

			 Monument must be extended to provide for watershed integrity, seasonal wildlife

			 migrations, and other benefits;

				(5)even though the

			 primary reason for establishing the Monument was to rescue the area from the

			 effects of road building and severe logging implemented by the Forest Service,

			 the Proclamation left the Monument under the jurisdiction of the Chief of the

			 Forest Service;

				(6)the Proclamation

			 provides the following: No portion of the Monument shall be considered

			 to be suited for timber production, and no part of the Monument shall be used

			 in a calculation or provision of a sustained yield of timber from the Sequoia

			 National Forest.;

				(7)the Proclamation

			 provided that [t]hese forests [in the Monument] need restoration to

			 counteract the effects of a century of fire suppression and

			 logging;

				(8)throughout the

			 history of the Forest Service, the Forest Service has been focused on the

			 logging of Federal land for the purpose of selling timber;

				(9)because of this

			 emphasis on logging and for other reasons, the National Park Service would be

			 better able to manage the Monument than the Forest Service;

				(10)the National

			 Park Service manages 73 national monuments, many of which were originally under

			 the jurisdiction of the Forest Service and were later transferred to the

			 National Park System by an Act of Congress or by Executive Order;

				(11)national

			 monuments were managed by different Federal agencies, including the Department

			 of Agriculture, until 1933, when President Franklin D. Roosevelt consolidated

			 the management of national monuments in the National Park Service through

			 Executive Order 6166 of June 10, 1933, and Executive Order 6228 of July 28,

			 1933;

				(12)in most cases,

			 national monuments established by presidential proclamation and assigned to the

			 Forest Service or other Federal agencies have been ultimately transferred to

			 the Secretary of the Interior, to be managed by the National Park

			 Service;

				(13)in a number of

			 cases, Congress has eventually converted national monuments under the

			 jurisdiction of the National Park Service into national parks;

				(14)national

			 monuments that were converted into national parks include the Grand Canyon

			 National Park, Olympic National Park, and Death Valley National Park;

				(15)Congress has

			 converted large areas of national forests into some of the national parks and

			 national monuments most cherished by the people of the United States;

				(16)prominent

			 examples of conversions in the region of the Monument are—

					(A)Kings Canyon

			 National Park, which was created out of the Sierra National Forest and Sequoia

			 National Forest in 1940;

					(B)the major

			 eastward extension doubling the size of Sequoia National Park in 1926, with

			 land for the addition being taken from the Sequoia National Forest; and

					(C)the Mineral King

			 addition to the Sequoia National Park in 1978, with land for the addition being

			 taken from Sequoia National Forest;

					(17)the Monument has

			 more acres of sequoia groves than are contained in Sequoia, Kings Canyon,

			 Yosemite, and Calaveras Big Tree, which are the only national parks and State

			 parks in which sequoias occur;

				(18)the largest tree

			 in the world may still await discovery in some remote area of the

			 Monument;

				(19)to save the

			 ecological integrity of the Monument, it is essential that the approximately

			 40,640 acres of land between the Western Divide (commonly known as the

			 Greenhorn Mountains) and the center line of the Kern River,

			 south to the boundary line between Tulare and Kern counties, be included in the

			 monument;

				(20)Sequoia National

			 Forest land, north of Sequoia National Park, should be added to the Sierra

			 National Forest, which adjoins the Sierra National Forest on the north;

				(21)for reasons of

			 accessibility, economy, and general efficiency of operation, the remaining

			 Sequoia National Forest territory south of Sequoia National Park belongs in the

			 Inyo National Forest, which already shares the Golden Trout Wilderness with the

			 Sequoia National Forest; and

				(22)the overlapping

			 jurisdiction with respect to the Sequoia National Forest territory results in

			 needlessly wasteful management procedures.

				402.DefinitionsIn this title:

				(1)Advisory

			 boardThe term Advisory Board means the Giant

			 Sequoia National Monument Advisory Board established under section

			 404(d)(1).

				(2)Management

			 planThe term management plan means the management

			 plan for the Monument required by the Proclamation.

				(3)MonumentThe

			 term Monument means the Giant Sequoia National Monument

			 established by the Proclamation.

				(4)ProclamationThe

			 term Proclamation means the Presidential Proclamation number

			 7295, dated April 15, 2000 (65 Fed. Reg. 24095).

				(5)SecretaryThe

			 term Secretary means the Secretary of the Interior, acting

			 through the Director of the National Park Service.

				(6)SuperintendentThe

			 term Superintendent means the Superintendent of the Monument

			 appointed under section 404(c).

				403.Additions to

			 Giant Sequoia National Monument

				(a)In

			 generalThere is added to the

			 Monument—

					(1)the approximately 40,640 acres of land

			 between the Western Divide (commonly known as the Greenhorn

			 Mountains) and the center line of the Kern River, south to the boundary

			 line between Tulare and Kern counties; and

					(2)the Jenny Lakes Wilderness.

					(b)Boundary

			 revisionThe boundary of the Monument is revised to reflect the

			 addition of the land to the Monument under subsection (a).

				404.Transfer of

			 administrative jurisdiction over the Giant Sequoia National Monument

				(a)In

			 generalAdministrative

			 jurisdiction over the Monument is transferred from the Secretary of Agriculture

			 to the Secretary.

				(b)Applicable

			 lawThe Monument shall be

			 administered in accordance with the Proclamation, except that any deliberations

			 of the Chief of the Forest Service with respect to management of the Monument

			 shall be set aside.

				(c)SuperintendentThe Secretary shall appoint a

			 Superintendent for the Monument to administer the Monument.

				(d)Advisory

			 board

					(1)In

			 generalThe Superintendent

			 shall establish an advisory board, to be known as the Giant Sequoia

			 National Monument Advisory Board, comprised of 9 members, to be

			 appointed by the Superintendent.

					(2)Prohibition on

			 federal government employmentMembers of the Advisory Board shall

			 not be employees of the Federal Government.

					(3)Terms

						(A)In

			 generalA member of the Advisory Board shall serve for a term of

			 not more than 4 years.

						(B)IntervalsThe

			 Superintendent shall appoint members of the Advisory Board in a manner that

			 allows the terms of the members to expire at staggered intervals.

						(4)DutiesThe

			 Advisory Board shall—

						(A)assist in the

			 preparation of the management plan; and

						(B)provide

			 recommendations with respect to the management of the Monument.

						(5)ProceduresThe Superintendent shall establish

			 procedures and standards for the Advisory Board.

					(6)Open

			 meetingsMeetings of the

			 Advisory Board shall be open to the public.

					(e)HeadquartersThe headquarters for the Monument shall be

			 located at the National Park Service facility at Three Rivers, California,

			 which is the headquarters of Sequoia National Park and Kings Canyon National

			 Park.

				(f)Visitor

			 centersVisitors centers for

			 the Monument shall be located at—

					(1)Grant Grove Visitor Center in Kings Canyon

			 National Park;

					(2)Springville, the principal entrance to the

			 west side of the southern unit of the Monument; and

					(3)Kernville.

					405.Additions to

			 the Sierra National Forest and Inyo National Forest

				(a)Sierra national

			 forest

					(1)In

			 generalThe portion of the Sequoia National Forest located north

			 of Sequoia National Park that is not included in the Monument is added to the

			 Sierra National Forest.

					(2)Boundary

			 revisionThe boundary of the Sequoia National Forest is adjusted

			 to include the land added by paragraph (1).

					(b)Inyo national

			 forest

					(1)In

			 generalThe portion of the Sequoia National Forest south of

			 Sequoia National Park that is not included in the Monument is added to the Inyo

			 National Forest.

					(2)Boundary

			 revisionThe boundary of the Inyo National Forest is adjusted to

			 include the land added by paragraph (1).

					406.Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out sections

			 404 and 405.

			

